     Case 2:19-cr-00215-TOR     ECF No. 387    filed 10/14/20   PageID.1749 Page 1 of 9




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Ann T. Wick
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                             UNITED STATES DISTRICT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
        UNITED STATES OF AMERICA,
 9
                                                      Case No.: 2:19-CR-00215-TOR-3
10                               Plaintiff,
11
                      vs.                             GOVERNMENT’S
12                                                    SENTENCING MEMORANDUM
13
        TABITHA SHINEFLEW,

14                               Defendant.
15

16

17         Plaintiff, United States of America, by and through William D. Hyslop, United

18 States Attorney for the Eastern District of Washington, and Ann T. Wick, Assistant

19
     United States Attorney for the Eastern District of Washington, submits the following
20

21 memorandum setting forth the government’s position at sentencing. The government

22 recommends that the Court sentence the defendant to a term of imprisonment at the

23
     low end of the advisory guideline range, as well as a five-year term of supervised
24

25 release.

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 1
     Case 2:19-cr-00215-TOR     ECF No. 387    filed 10/14/20   PageID.1750 Page 2 of 9




                                       BACKGROUND
 1

 2         Defendant Tabitha Shineflew is being sentenced for her role in a 10-defendant
 3
     bank fraud conspiracy. Defendant pleaded guilty pursuant to a written plea
 4
     agreement, wherein the government agreed to recommend a sentence within the
 5

 6 advisory guideline range determined by the Court, Defendant agreed to pay restitution

 7
     in the amount of $2,000, and both parties agreed to recommend a five-year term of
 8
     supervised release. ECF No. 230. Neither party filed objections to the initial
 9

10 Presentence Investigation Report (PSR).

11
                                     LEGAL ANALYSIS
12

13
           The Ninth Circuit has set forth a basic framework which the district courts

14 should follow in compliance with the Supreme Court's ruling in United States v.

15
     Booker, 543 U.S. 220 (2005):
16

17         (1)   Courts are to begin all sentencing proceedings by correctly determining
                 the applicable sentencing guidelines range, precisely as they would have
18               before Booker.
19
           (2)   Courts should then consider the § 3553(a) factors to decide if they
20               support the sentence suggested by the parties. Courts may not presume
21               that the guidelines range is reasonable. Nor should the guidelines factors
                 be given more or less weight than any other. They are simply to be
22               treated as one factor among the § 3553(a) factors that are to be taken into
23               account in arriving at an appropriate sentence.
           (3)   If a court decides that a sentence outside the guidelines is warranted, then
24               it must consider the extent of the deviation and ensure that the
25               justification is sufficiently compelling to support the degree of the
                 variance.
26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 2
     Case 2:19-cr-00215-TOR     ECF No. 387     filed 10/14/20   PageID.1751 Page 3 of 9




           (4)    Courts must explain the selected sentence sufficiently to permit
 1
                  meaningful appellate review.
 2
           United States v. Carty, 520 F.3d 984, 991-92 (9th Cir. 2008).
 3

 4                            SENTENCING CALCULATION
 5
             I.   Statutory Maximum and Minimum Sentence
 6
           For the defendant’s conviction for conspiracy to commit bank fraud, the Court
 7

 8 may impose a term of imprisonment of up to 30 years, a fine of up to $1,000,000 or

 9
     double gross proceeds, a term of supervised release of up to five years, and a special
10

11
     assessment of $100. PSR ¶¶ 67, 69, 74.

12          II.   United States Sentencing Guidelines Calculation
13
           “As a matter of administration and to secure nationwide consistency, the
14

15
     Guidelines should be the starting point and the initial benchmark.” Gall v. United

16 States, 552 U.S. 38, 49 (2007).

17
                  A.    Offense Level Calculation
18

19         The PSR correctly calculated the defendant’s total offense level as 10. PSR

20 ¶ 33.

21
                  B.    Criminal History Calculation
22

23         The PSR correctly calculated the defendant’s criminal history category as

24 category I, based on a total of zero points. PSR ¶ 39.

25
                  C.    Advisory Guideline Range
26

27         The advisory range in this case is 6-12 months. PSR ¶ 68.

28 GOVERNMENT’S SENTENCING MEMORANDUM - 3
     Case 2:19-cr-00215-TOR     ECF No. 387    filed 10/14/20   PageID.1752 Page 4 of 9




                               IMPOSITION OF SENTENCE
 1

 2          I.    Imposition of a Sentence under 18 U.S.C. § 3553
 3
                  A.   18 U.S.C. § 3553(a) factors
 4
                       1.     The nature and circumstances of the offense
 5

 6         Defendant successfully passed two stolen and/or counterfeit checks, in the total
 7
     amount of $2,500. PSR ¶¶ 14-15. Defendant passed the checks under a false identity,
 8
     into an account of the same name. Id. Defendant withdrew $2,000 in cash from the
 9

10 account. Id.

11
           Defendant also had a hand in creating false identifications for members of the
12

13
     bank fraud conspiracy, presumably a skill she learned from her husband. At least one

14 co-defendant described Defendant making him a false identification he then used to

15
     pass at least one fraudulent check. PSR ¶ 17. Law enforcement seized from the
16

17 apartment in which Defendant was living ink screens with Washington State logos,

18 bank account information and social security numbers of non-conspirators, a

19
     Washington State enhanced driver’s license in the same name under which Defendant
20

21 passed the aforementioned checks, and $9,225.37 in stolen checks. PSR ¶ 16.

22         The nature and circumstances of Defendant’s offense support a within-guideline
23
     range sentence.
24

25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 4
     Case 2:19-cr-00215-TOR      ECF No. 387    filed 10/14/20   PageID.1753 Page 5 of 9




                        2.     The history and characteristics of the defendant
 1

 2         Defendant’s history and characteristics support a low-end-guideline sentence.
 3
     Of all the co-defendants thus far, Defendant has the least criminal history, and appears
 4
     to have made the most significant efforts at rehabilitation, since even before the birth
 5

 6 of her child.

 7
                        3.     The need for the sentence imposed to reflect the seriousness
 8                             of the offense, to promote respect for the law, and to provide
                               just punishment.
 9

10         Although not a violent crime, fraud is not a victimless crime. A sentence within
11
     the advisory guideline range provides just punishment in this instance.
12

13
                        4.     The need for the sentence imposed to afford adequate
                               deterrence and to protect the public.
14

15
           A sentence at the low end of the guideline range serves the goals of deterrence

16 and protection of the public.

17
                        5.     The kinds of sentences available
18

19         The Court may sentence defendant to prison, impose a fine, and include a term

20 of supervised release of up to five years. PSR ¶¶ 67, 69, 74. Probation is precluded

21
     by statute. PSR ¶ 71.
22

23                      6.     The established sentencing range

24         The advisory guideline imprisonment range is 6-12 months. PSR ¶ 68.
25
                        7.     The need to avoid unwarranted sentence disparities
26

27         A guideline sentence would avoid unwarranted sentence disparities.

28 GOVERNMENT’S SENTENCING MEMORANDUM - 5
     Case 2:19-cr-00215-TOR      ECF No. 387    filed 10/14/20   PageID.1754 Page 6 of 9




                        8.     The need to provide restitution to any victims of the offense
 1

 2         Defendant stipulated in her plea agreement to pay restitution in the amount of
 3
     $2,000, to Numerica Credit Union. ECF No. 230 at 8. The government request that
 4
     this restitution be joint and several with the following co-defendants, as follows:
 5

 6       Jordan Yates, in the amount of $679;
         Brittany McDaniel, in the amount of $679;
 7
         Anthony Wright, in the amount of $407.40 (sentencing scheduled October 21,
 8 2020); and
         Tyler Bordelon, in the amount of $271.60.
 9

10         The government contemplates Defendant’s restitution being further joint and
11
     several with Angus Johnston and Jonny Shineflew, who have not yet been sentenced.
12

13
                  B.    Application of the Guidelines in Imposing a Sentence under 18
                        U.S.C. § 3553(b)
14

15
           The government’s low end recommendation, as a recommendation within the

16 advisory guidelines, is based in part on the fact that such a sentence properly reflects

17
     the accumulated wisdom and expertise of the Sentencing Commission, and serves the
18

19 vital goal of uniformity and fairness in sentencing. The guidelines, formerly

20 mandatory, now serve as one factor among several that courts must consider in

21
     determining an appropriate sentence. Kimbrough v. United States, 552 U.S. 85, 90
22

23 (2007). It remains, however, that “the Commission fills an important institutional

24 role: It has the capacity courts lack to base its determinations on empirical data and

25
     national experience, guided by a professional staff with appropriate expertise.” Id. at
26

27 108-09 (internal quotation marks omitted). Thus, “the Commission’s

28 GOVERNMENT’S SENTENCING MEMORANDUM - 6
     Case 2:19-cr-00215-TOR      ECF No. 387     filed 10/14/20   PageID.1755 Page 7 of 9




     recommendation of a sentencing range will ‘reflect a rough approximation of
 1

 2 sentences that might achieve § 3553(a)’s objectives.’” Id. (quoting Rita v. United

 3
     States, 551 U.S. 338, 350 (2007)).
 4
           The guidelines are the sole means available for assuring some measure of
 5

 6 uniformity in sentencing, thereby fulfilling a key congressional goal in adopting the

 7
     Sentencing Reform Act of 1984. Reference to the guidelines, while carefully
 8
     considering the 3553(a) factors, is the only available means of preventing the
 9

10 disfavored result of basing sentences on the luck of the draw in judicial assignments.

11
     Therefore, “district courts must begin their analysis with the Guidelines and remain
12

13
     cognizant of them throughout the sentencing process.” Gall, 552 U.S. at 50 n.6.

14         The guidelines deserve significant respect. The government recognizes that the
15
     guidelines are entirely advisory, and that a district court has discretion to vary from an
16

17 advisory range, subject only to deferential appellate review for reasonableness. A

18 district court, however, must consider the guidelines range, see § 3553(a)(4), and is

19
     usually well-advised to follow the Sentencing Commission’s advice in order to assure
20

21 fair, proportionate, and uniform sentencing of criminal offenders. Moreover, there are

22 no other 3553(a) factors in this case which mitigate against imposition of a sentence

23
     within that range; to the contrary, the 3553(a) factors on balance support the
24

25 imposition of the recommended guidelines sentence. Accordingly, the government

26 recommends a sentence within the advisory guideline range.

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 7
     Case 2:19-cr-00215-TOR      ECF No. 387    filed 10/14/20   PageID.1756 Page 8 of 9




                                         CONCLUSION
 1

 2         Application of 18 U.S.C. § 3553 supports a sentence within the advisory
 3
     guideline range. On balance, a sentence at the low end of the advisory guidelines
 4
     range is sufficient, but not greater than necessary, to accomplish the goals of
 5

 6 sentencing. Imposition of a sentence which incorporates home detention pursuant to

 7
     U.S.S.G. § 5C1.1(e) may be appropriate.
 8
           Dated: October 14, 2020.
 9

10                                                 William D. Hyslop
                                                   United States Attorney
11

12                                                 s/ Ann T. Wick
                                                   Ann T. Wick
13                                                 Assistant United States Attorney
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 8
     Case 2:19-cr-00215-TOR      ECF No. 387   filed 10/14/20   PageID.1757 Page 9 of 9




                                CERTIFICATE OF SERVICE
 1

 2
           I hereby certify that on October 14, 2020, I electronically filed the foregoing
 3
     with the Clerk of the Court using the CM/ECF system which will send notification of
 4
     such filing to counsel of record.
 5

 6                                                s/ Ann T. Wick
                                                  Ann T. Wick
 7
                                                  Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 GOVERNMENT’S SENTENCING MEMORANDUM - 9
